Citation Nr: 1522073	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss prior to February 10, 1989.  

2. Entitlement to an increased rating for bilateral hearing loss: rated noncompensable from February 10, 1989 to May 19, 2010; rated 10 percent disabling from May 20, 2010 to March 7, 2012; and rated 40 percent disabling on and after March 8, 2012.  

3. Entitlement to an increased rating for an anxiety disorder with depression, rated 30 percent disabling prior to March 8, 2012 and rated 50 percent disabling on and after March 8, 2012.

4. Entitlement to service connection for corticobasal ganglia degeneration (claimed as Parkinson's disease).

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a brain tumor (atypical meningioma).
6. Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Nicholas Parisi


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in April 1985 and August 2013. 

With respect to the issues of entitlement to service connection for corticobasal ganglia degeneration, entitlement to an increased rating for an anxiety disorder with depression, whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a brain tumor, and entitlement to a TDIU, the Board notes that these issues have not yet been certified to the Board.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  As these issues were addressed in a Statement of the Case issued in May 2014 to which the Veteran (through his representative) filed a timely substantive appeal (VA Form 9), these issues have been properly perfected and the Board has jurisdiction over them.  


The issue of entitlement to service connection for a traumatic brain injury has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a statement received by VA in September 2014, the Veteran (through his representative) submitted a request for a Decision Review Officer (DRO) hearing and a Board hearing via videoconference.  This statement reported that the Veteran intended to address issues from both of his pending appeals during these hearings.  Neither of these hearings has been held. 

Since the failure to afford the Veteran these hearings would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. §§ 3.103(c), 20.904. 

Accordingly, the case is REMANDED for the following action:

1. First, schedule the Veteran for a hearing before a DRO at the RO, unless otherwise indicated by the Veteran or his representative.  Notify the Veteran (and his representative) of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

2. Then, the AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing live by videoconference before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. 

3. After the hearings are conducted, or if the Veteran withdraws either or both of the hearing requests or fails to report for the scheduled hearings, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

